Citation Nr: 1023155	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-14 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for 
hypertension.   
 
2.  Entitlement to an increased (compensable) rating for 
residuals of a laceration of the right wrist.   
 
3.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the right little finger.  

4.  Entitlement to an increased (compensable) rating for 
residuals of Bell's palsy, to include ptosis of the right 
eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from January 1975 to March 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 RO rating decision 
that, in pertinent part, denied an increase in a 10 percent 
rating for hypertension; denied an increased (compensable) 
rating for residuals of a laceration of the right wrist; 
denied an increased (compensable) rating for residuals of a 
fracture of the right little finger; and denied an increased 
(compensable) rating for residuals of Bell's palsy, to 
include ptosis of the right eye.  By this decision, the RO 
also denied service connection for carpal tunnel syndrome and 
cubital tunnel syndrome of the right upper extremity.  

An August 2009 RO decision, in pertinent part, granted 
service connection and a 30 percent rating for carpal tunnel 
syndrome and cubital tunnel syndrome of the right upper 
extremity, with scarring, effective February 6, 2004.  
Therefore, that issue is no longer on appeal.  In May 2010, 
the Veteran testified at a Board hearing.  

The issue of entitlement to an increased (compensable) rating 
for residuals of Bell's palsy, to include ptosis of the right 
eye, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

At his May 2010 hearing before the Board, the Veteran 
withdrew his appeals concerning the following issues: 
entitlement to an increase in a 10 percent rating for 
hypertension; entitlement to an increased (compensable) 
rating for residuals of a laceration of the right wrist; and 
entitlement to an increased (compensable) rating for 
residuals of a fracture of the right little finger.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an increase in a 10 percent 
rating for hypertension have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).  

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an increased (compensable) rating 
for residuals of a laceration of the right wrist have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2009).  

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an increased (compensable) rating 
for residuals of a fracture of the right little finger have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In May 2007, the Veteran submitted a VA Form 9 perfecting his 
appeals as to the issues of entitlement to an increase in a 
10 percent rating for hypertension; entitlement to an 
increased (compensable) rating for residuals of a laceration 
of the right wrist; and entitlement to an increased 
(compensable) rating for residuals of a fracture of the right 
little finger.  An August 2009 supplemental statement of the 
case listed the issues of entitlement to an increase in a 10 
percent rating for hypertension; entitlement to an increased 
(compensable) rating for residuals of a laceration of the 
right wrist; and entitlement to an increased (compensable) 
rating for residuals of a fracture of the right little 
finger.  

At his May 2010 hearing before the Board, the Veteran stated 
he was withdrawing his appeals as to the issues of 
entitlement to an increase in a 10 percent rating for 
hypertension; entitlement to an increased (compensable) 
rating for residuals of a laceration of the right wrist; and 
entitlement to an increased (compensable) rating for 
residuals of a fracture of the right little finger.  The 
Board finds that the Veteran's statement indicating his 
intention to withdraw the appeals as to these issues, once 
transcribed as part of the record of his hearing, satisfies 
the requirements for the withdrawal of a substantive appeal.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993).  

As the Veteran has withdrawn his appeals as to the issues of 
entitlement to an increase in a 10 percent rating for 
hypertension; entitlement to an increased (compensable) 
rating for residuals of a laceration of the right wrist; and 
entitlement to an increased (compensable) rating for 
residuals of a fracture of the right little finger, there 
remain no allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.  

Accordingly, the issues of entitlement to an increase in a 10 
percent rating for hypertension; entitlement to an increased 
(compensable) rating for residuals of a laceration of the 
right wrist; and entitlement to an increased (compensable) 
rating for residuals of a fracture of the right little 
finger, are all dismissed.  


ORDER

The appeal concerning the issue of entitlement to an increase 
in a 10 percent rating for hypertension, is dismissed.  

The appeal concerning the issue of entitlement to an 
increased (compensable) rating for residuals of a laceration 
of the right wrist, is dismissed.  

The appeal concerning the issue of entitlement to an 
increased (compensable) rating for residuals of a fracture of 
the right little finger, is dismissed.  


REMAND

The other issue on appeal is entitlement to an increased 
(compensable) rating for residuals of Bell's palsy, to 
include ptosis of the right eye.  The Board finds that there 
is a further VA duty to assist the Veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  

The Veteran was last afforded an eye examination for the VA 
(performed by QTC Medical Services) in November 2008.  The 
diagnoses were mild ptosis of the right eye, status post 
Bell's palsy on the right side of the face and traumatic 
injury to the right eye; lagophthalmos (1 mm) right eye; 
exposure dry eye, right eye; refractive error (presbyopia), 
both eyes; and early premature cataract, both eyes.  

The Board observes that the examiner at the November 2008 eye 
examination for the VA (performed by QTC Medical Services) 
solely addressed the Veteran's eye disorder and did not 
specifically indicate whether there were any further symptoms 
regarding the Veteran's service-connected residuals of Bell's 
palsy.  

The Board notes that a prior May 2005 general medical 
examination report for the VA (performed by QTC Medical 
Services) noted that the Veteran reported that he had been 
suffering from Bell's palsy and that the condition had 
existed since October 1999.  The Veteran stated that the 
symptoms of his Bell's palsy were weakness of the face and 
eye, as well as lid weakness with his eye staying open 1 cm 
at night.  He reported that the symptoms occurred constantly.  
The Veteran indicated that he had uncontrollable twitching in 
his eyelid and that his eye would not close.  The diagnoses 
included Bell's palsy with an 80 percent recovery.  The 
examiner reported that there was only mild weakness of the 
muscles and that the Veteran was able to close his eyes, 
frown, and close his eyes against resistance.  

A May 2005 eye examination for the VA (performed by QTC 
Medical Services) related diagnoses of lagophthalmos with 
exposure dry eye, right eye, and mild refractive error both 
eyes.  

At the May 2010 Board hearing, the Veteran testified that his 
right eye would stay open at all times and that his vision 
was affected.  The Veteran indicated that his service-
connected residuals of Bell's palsy, to include ptosis of the 
right eye, had affected his seventh cranial nerve and that he 
now had a stutter when speaking.  He also reported that he 
presently had numbness and dribbling at his lip and that if 
he drank something, it would just come out the side of his 
mouth.  The Veteran further indicated that he had tremors of 
the right eyelid, as well as dryness, and blurred vision in 
his right eye.  He also stated that he had numbness, or a 
dullness, in the area above his chin.  

The Board notes that the Veteran has not been afforded a VA 
examination eye examination as to his residuals of Bell's 
palsy, to include ptosis of the right eye, in over a year and 
a half.  Additionally, the Board notes that the Veteran has 
not been afforded a VA examination that addresses any 
additional residuals of his service-connected residuals of 
Bell's palsy in over 5 years.  Further, the Veteran's hearing 
testimony raises a question as to the current severity of his 
service-connected residuals of Bell's palsy, to include 
ptosis of the right eye.  The Board also notes at that the 
May 2001 Board hearing, the Veteran's representative 
specifically requested that the Veteran be afforded an 
additional examination.  Therefore, the Board finds that a 
current examination is necessary.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him for 
residuals of Bell's palsy, to include 
ptosis of the right eye, since August 
2009.  After receiving this information 
and any necessary releases, contact the 
named medical providers and obtain copies 
of the related medical records which are 
not already in the claims folder.  
Specifically, VA treatment records since 
August 2009 should be obtained.  

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
his service-connected residuals of Bell's 
palsy, to include ptosis of the right eye.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All indicated tests 
should be conducted and all signs and 
symptoms of the Veteran's residuals of 
Bell's palsy, to include ptosis of the 
right eye, should be reported in detail, 
including all information necessary for 
rating the condition under Diagnostic 
Codes 6019 and 8207.  

3.  Thereafter, review the Veteran's claim 
for entitlement to an increased 
(compensable) rating for residuals of 
Bell's palsy, to include ptosis of the 
right eye.  If the claim is denied, issue 
a supplemental statement of the case to 
the Veteran and his representative, and 
provide an opportunity to respond before 
the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


